Citation Nr: 1327451	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  06-03 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include anxiety, depression, dissociative disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio Tejeda, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran, M.J.C., and C.M.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1985 to January 1987.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at a September 2006 Board hearing and a transcript of that hearing has been associated with her claims folder.

In July 2007, June 2011, and December 2012, the Board remanded this matter for further development and to schedule the Veteran for a new Board hearing.  (The second hearing was offered because the Board member who conducted the 2006 hearing had left the Board's employ.)

The Veteran testified before the undersigned at an April 2013 Board hearing and a transcript of that hearing has been associated with her claims folder.


REMAND

Medical records reveal that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, an October 2005 VA mental health telemedicine note and an April 2008 VA mental health outpatient treatment note include diagnoses of PTSD and major depression.  

The Veteran contends that her current psychiatric disability is related to sexual assaults that occurred in service while she was stationed in Germany.  Specifically, she has reported that she was raped on two occasions in service and that she has experienced psychiatric problems as a result of these assaults.  In addition, she has reported extensive physical, sexual, and psychological abuse as a child, and medical records reveal treatment for psychiatric problems prior to service.  Thus, she alternatively claims that she had a psychiatric disability prior to service and that this disability was aggravated by her reported stressors in service.

A VA psychiatric examination was conducted in June 2004 to assess the nature and etiology of the Veteran's current psychiatric disability.  She was diagnosed as having PTSD "related to childhood trauma," probable dissociative identity disorder, and major depressive disorder.  The psychologist who conducted the examination opined that there was no evidence to suggest that any of the Veteran's psychiatric disabilities originated in or were exacerbated by service or that her PTSD was related to any events in service.  

This opinion appears to be based, at least in part, on a conclusion that the Veteran's reported "sexual trauma" in service did not meet the definition of trauma according to DSM-IV.  With respect to stressors in service, the Veteran reported during the examination that she was asked to engage in sexual activity by various servicemen, but that she assertively declined the invitations and reminded the men that she was married.  She did not report any coercion or harassment to engage in sexual acts, she reported that the men accepted her refusals and that she felt in control, and she did not endorse any fear, helplessness, or horror in response to the sexual invitations.  Thus, it was concluded that the events that she reported in service did not meet the DSM-IV Criterion A for PTSD.  However, her reported childhood trauma did meet that criteria.

The June 2004 examination is insufficient because subsequent to that examination, the Veteran reported that she was raped on two occasions in service by several servicemen.  The examiner who conducted the examination did not acknowledge or discuss these reported stressors.  In this respect, a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Additionally, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran's medical records reveal that she has received extensive psychiatric treatment at the Duluth Vet Center.  However, there are no treatment records from this facility in the claims file or among the Veteran's paperless records in the Virtual VA system.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, an August 1993 letter from L. H. P., Attorney at Law, reveals that the Veteran had received psychiatric treatment at the Range Mental Health Center (Range) and Arrowhead Psychological Clinic (Arrowhead).  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not been taken with regard to any relevant treatment records from Range or Arrowhead.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability from the Duluth Vet Center and from any other sufficiently identified VA facility from which records have not already been obtained.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Ask the Veteran to complete authorizations for VA to obtain all records of her treatment for a psychiatric disability from the Range Mental Health Center and Arrowhead Psychological Clinic.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, she should be asked to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claim.  All such notification must be documented in the claims file.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of her current psychiatric disability, including PTSD.  All indicated tests and studies should be conducted, including psychological testing to help determine whether the Veteran indeed experiences PTSD. 

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current psychiatric disability identified (i.e. any psychiatric disability diagnosed since December 2003), the examiner shall answer all of the following questions:

(a)  Did the current psychiatric disability clearly and unmistakably pre-exist service and, if so, was the disability clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease?

(b)  If a current psychiatric disability did not clearly and unmistakably pre-exist service, and was clearly and unmistakably not aggravated during service, is it at least as likely as not (50 percent probability or more) that the psychiatric disability had its onset during service, is related to the Veteran's reported stressors during service, or is otherwise the result of a disease or injury in service?

(c)  If the Veteran meets the criteria for a diagnosis of PTSD, what are the stressors that support the diagnosis?

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities diagnosed since December 2003 (including anxiety, depression, dissociative disorder, and PTSD), all of the Veteran's reported stressors in service (including being raped on two occasions), her reported abuse as a child, and the opinion of the examiner who conducted the June 2004 VA examination.   

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report stressors and psychiatric symptoms in service, her symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or continuity of symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of a specific stressor or of treatment for psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.  

5.  If a benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

